Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 2/21/22 has been entered.  Claims 1, and 4-22 are currently pending examination, claims 2-3 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 10, 12-14, 16-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US2002/0018908: hereafter Smith) in view of Vijay et al 
Claims 1 and 14: Smith teaches a method of forming a surface form on a shape (non-slip surface on support structure) (See, for example, abstract, [0002-4]) comprising;
Roughening a surface of the support structure via mechanical  / chemical / texturing methods known in the art to yield the taught non-slip pattern surface form on the surface thereof (See, for example, [0014],  [0053], claim 2).  
Wherein said pattern of said surface form comprises a diamond, oval, circle, rectangle  (See, for example, ([0016]).  
Wherein said surface form on said surface of said shape has properties for being non-skid, and does not have an additional non-skid coating on said surface to achieve said non-slip or non-skid properties  (See, for example, [0018] abstract, Fig 1-2, Fig 7-8).  And is capable of being cleaned by a water based cleaning solution without the risk of removing an additional non-skid coating (See, for example, abstract, [0006], wherein a non-coated surface is explicitly taught to provide the non-slip effect and is installed in open air environments (thus could be cleaned by rain) including areas intended to be cleaned (thus cleaned by falling cleaner) thus it is capable of such cleaning without any risk of removing a coating).
Smith has taught roughening a surface of the support structure via mechanical  / chemical / texturing methods known in the art, but does not explicitly teach details of such methods so does not explicitly teach the remaining limitations.  
Vijay teaches a known mechanical roughening / texturing method for creating surface patterns on article surfaces (See, for example, abstract, [0015-16], [0110], [0152], [0215]).  Such a method comprising placing the article in an apparatus for applying the surface form (pattern), said apparatus movable about a variety of selectable positions and said apparatus having a delivery head (nozzle) for 
Smith in view of Vijay teach the above, but do not explicitly further teach a smoothing step as claimed.  DeCarlo teaches a method of forming a surface form on a shape via surface hydrojet blasting removal (See, for example, abstract, col 2 lines 54-65).  DeCarlo further teaches wherein such blasting processes can generate retention of ejected material on the surface and that removal of such extraneous material can removed by polishing and cleaning the surface (See, for example, Fig 9, col 5 lines 25-40, and col 5 lines 60-col 6 line 3), but it is silent as to the details of such removal / polishing / cleaning methods.  Shepard teaches a method of hydrojetting and further teaches wherein modification to the pattern / movement of a hydrojetting apparatus can allow for the apparatus to be tailored to polishing or cleaning as opposed to conventional more aggressive material removal such as cutting (See, for example, abstract, col 1 lines 10-38, col 2  lines 10-35).   Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have 
Claim 5: refer to the rejection of claim 1, wherein by combination the smoothing is performed by said delivery head. 
Claim 7 and 16:  Smith in view of Vijay, DiCarlo, Jr., and Shepherd have taught the method of claim 1/14 above)  Wherein Smith has taught a plurality of surface forms (plurality of features (4) and wherein the formation of all such features is attributed to the roughening means (See, for example, Fig 1-2, and [0053]).  Thus by combination, more than a singular surface features is formed by the translatable abrasive jet nozzle, thus achieve the desired overall pattern would be inclusive of moving the nozzle to the various positions relative to the desired plurality of patterned features.  The smoothing process is taught to occur at the completion of the patterning process, as the purpose of the smoothing /polishing step is to remove debris / unwanted remnants generated from the jetting patterning process (see rejection of claim 1 above) thus the smoothing / polishing method would occur after movement to said at least one other selectable position.  
Claims 8 and 17: Smith further teaches wherein the composition is delivered at ultrasonic frequency to said surface of said shape to form said surface form (see, for example, [abstract [0016], [0110]).
Claims 10 and 19: Smith further teaches wherein the liquid is water (See, for example, abstract, [0013]). 

Claims 13 and 22: Smith further teaches wherein the surface is abraded in a graduated fashion to form said pattern, wherein said surface form is more pronounced in a portion of said surface form relative to another portion of said surface form (See, for example, Fig 1-2).

Claims 4 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Vijay, DiCarlo, and Shepherd as applied to claims 1 and 14 above, and further in view of Beaudoin et al (US 5,480,498; hereafter Beaudoin)
Claims 4 and 15: Smith in view of Vijay, DiCarlo, Jr., and Shepherd teaches the method of claim 1/14 (above), wherein Smith teaches the substrate is metallic and initially supplied in the shape of a sheet / plate,  further where the metal as an aluminum alloy (See, for example, [0048-0051]).  But Smith does not explicitly teach how the initial metal stock is ultimately prepared, so it does not explicitly teach said shape is annealed at an annealing temperature suitable for annealing a material of which said shape is formed. Annealing is a conventional heat treatment in metallurgy, Beaudoin teaches a method of preparing aluminum stock and sheet products (See, for example, abstract).  Beaudoin further explicitly teaches wherein annealing is performed prior to forming / cold rolling to final desired gauge  in order to minimize / eliminate the appearance of surface defects such as ridging or roping line defects, and improving the subsequent formability (see, for example, abstract, Fig 2, col 1 lines 4-10, col 2 lines 10-18, col 2 lines 55-65, col 3 lines 8-32, col 7 lines 57-60).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have annealed at an annealing temperature suitable for annealing a material of which said shape is formed, as annealing is a conventional step in metal production, and as it would predictably minimize / eliminate the appearance of surface defects such as ridging or roping line defects. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Vijay, DiCarlo, and Shepherd to claim 1 above, and further in view of Pfaff et al (US10,259,070; hereafter Pfaff).  
Claim 6: Smith in view of Vijay, DiCarlo, and Shepherd teaches the method of claim 1 (above), But they do not explicitly teach wherein the smoothing step is performed by a different delivery head than said delivery head.  Pfaff teaches a method of fabricating sheet metal samples by water jetting (See, for example, title, abstract, col 1 lines 15-28, col 8 lines 32-38).  Pfaff such processing apparatus can predictably incorporate a plurality of heads serving to provide differing head types / functionality to achieve more efficient fabrication (See, for example, col 16 lines 12-47, col 16 line 65- col 17 line 10).    As both Pfaff and Smith in view of Vijay, DiCarlo and Shepherd are directed to fabricating metallic sheets via a plurality of functional treatments including water jetting, and smoothing / cleaning it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated different heads for delivering the different functional treatments (abrading vs smoothing / cleaning) within the same apparatus as such an apparatus configuration achieves the predictable result of enhanced efficiency in multifunctional sequential surface treatment, and since It is held that mere duplication of parts has no patentable significance unless a new and unexpected result it produced, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI. B.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Vijay, DiCarlo, and Shepherd to claim 1 above, and further in view of Morozenko et al (SU 1237403; w/ machine translation cited herein, hereafter Morozenko).
Claims 9 and 18: Smith in view of Vijay, DiCarlo, and Shepherd teach the method of claims 1/14 above but do not explicitly teach atomization of the composition when delivered.  Morozenko teaches a .

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Vijay, DiCarlo, Shepherd and Morozenko as applied to claims 9 and 18 and further in view of Haverty (US 2010/0211158; hereafter Haverty).
Claims 11 and 20: Smith in view of Vijay, DiCarlo, Shepherd, and Morozenko teach the method of claims 9 and 18 (above), wherein Morozenko has taught the composition comprises gas (compressed air) (see, for example, [0004]), but does not explicitly teach the gas as one of those claimed.  Haverty teaches a method of abrasive blasting surface removal comprising aerosols mixed with abrasives and gas (See, for example, abstract, [0023-0024]).   Haverty further teaches wherein gases including helium, argon, CO2, CO, halogen, and Sulphur dioxide can be used to tailor (encourage / prevent)  particular surface reactions (such as oxidation, nitriding, functionalizing) (see, for example, [0026]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated gases including helium, argon, CO2, CO, halogen, and Sulphur dioxide into the jetting composition as they would predictable enhance the tailorability of the resulting surface chemistry allowing for an expanded variety of surfaces to be processed.

Response to Arguments
Applicant’s amendments, filed 2/21/22, with respect to the rejection(s) of claim(s) 1, 5, 7-14, and 16-22 over Yao in view of Haverty (and further claims 4, 15, 6, 7, 13, 16, and 22 over rejections further in view of Baliktay, Ishikawa, and O’Donoghue where previously applied) under 35 USC 103 have been fully considered and are persuasive.  The prior rejections did not adequately teach surface removal to achieve particularly amended surface forms pattern species in combination with achieving the requisite non-slip / skid properties without possessing additional coating thereon.  Therefore, these rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith in view of Vijay, DiCarlo, and Shepherd (further in view of Beaudoin, Pfaff, Morozenko and Haverty with respect to particular dependent claims as described in the rejections above).  
Applicant’s and Declarants arguments directed to the previously applied rejections are moot as these rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712